UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C.20549 FORM 8-K CURRENT REPORTPursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 7, 2015 (August 6, 2015) National CineMedia, Inc.(Exact name of registrant as specified in its charter) Delaware 001-33296 20-5665602 (State or other jurisdictionof incorporation) (CommissionFile Number) (IRS EmployerIdentification No.) National CineMedia, LLC(Exact name of registrant as specified in its charter) Delaware 333-176056 20-2632505 (State or other jurisdictionof incorporation) (CommissionFile Number) (IRS EmployerIdentification No.) 9110 E. Nichols Ave., Suite 200Centennial, Colorado80112-3405(Address of principal executive offices, including zip code) (303) 792-3600(Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On August 6, 2015, Kurt C. Hall notified the Board of Directors (“the Board”) of National Cinemedia, Inc. (“the Company”) of his intent to resign as President, Chief Executive Officer, Chairman of the Board and a Director of the Company and to resign from all positions he holds at National CineMedia, LLC upon the appointment of his successor CEO.Mr. Hall’s decision to resign was not a result of any disagreement with the Company on any matters relating to the Company’s operations, policies or practices.
